Citation Nr: 0110773	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  94-47 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
depression.

2.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 10 percent disabling.

3.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from March 1994, August 1994, and October 1998 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri. 

In April 1999, the Board issued a decision denying 
entitlement to service connection for lumbar disc disease 
with associated neuropathy and foot drop; entitlement to an 
increased rating for lumbosacral strain; and entitlement to a 
total rating based upon individual unemployability.  The 
veteran appealed the April 1999 decision, in part.  In July 
2000, the United States Court of Appeals for Veterans Claims 
(Court) granted a joint motion of the parties for remand of 
the claim for an increased rating for lumbosacral strain and 
the claim for a total rating based upon individual 
unemployability.  This order vacated the Board's April 1999 
decision as to those two issues only.  The implementing order 
dismissed the veteran's appeal with respect to the issue of 
entitlement to service connection for lumbar disc disease 
with associated neuropathy and foot drop.

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for 
depression was separately developed for appellate 
consideration during the pendency of the appeal before the 
Court.  However, it is inextricably intertwined with the 
issue of entitlement to a total rating for compensation 
purposes based on individual unemployability.  


FINDINGS OF FACT

1.  The veteran did not appeal an April 1995 RO determination 
which held that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for depression.

2.  Evidence received since the April 1995 unappealed RO 
denial, when considered in conjunction with the record as a 
whole, is new and so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for depression.


CONCLUSION OF LAW

New and material evidence to reopen the veteran's claim for 
service connection for depression has been received.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The veteran's claim for service connection for depression was 
originally denied on the merits by an unappealed RO 
determination in August 1981.  Most recently, in April 1995, 
the RO held that new and material evidence had not been 
received to reopen the claim for service connection for a 
psychiatric condition.  The veteran was informed of the 
denial and he did not appeal the decision.  Accordingly, that 
determination is final.  38 U.S.C.A. § 7105 (West 1991).

In June 1997, the veteran requested that his claim be 
reopened.  The veteran maintains that he experiences 
depression due to service and that he has submitted new and 
material evidence sufficient to reopen his claim.  The 
evidence pertinent to the issue of service connection for 
depression of record at the time of the April 1995 rating 
decision included the veteran's service medical records.  
These records are totally negative for any complaints, 
findings or diagnoses related to a psychiatric disorder.  
Private medical records dated in 1993 show hospital treatment 
for depression and report a history of psychiatric treatment 
since 1973.  In testimony before a hearing officer in 
December 1994, the veteran claimed that he had had a mental 
disability all along, that it just had not been diagnosed in 
service.

The evidence submitted since the April 1995 rating decision 
includes a May 1997 statement from a physician at Bio-
Behavioral Medicine Psychiatric Services.  This physician, 
K.S.C., M.D., stated that it was most likely that the 
veteran's depression and psychosis had their onset in 
service.

The medical evidence of record at the time of the April 1995 
rating decision did not indicate that the veteran had current 
psychiatric disability that was related to service.  The 
newly submitted medical evidence shows that the veteran 
currently has depression and a psychosis, and links that 
disability to service.  Since this medical evidence links 
current psychiatric disability to service, the newly 
submitted evidence is so significant, it must be considered 
in order to fairly decide the merits of the claim.  Hence, 
the Board finds that new and material evidence has been 
received to reopen the claim of service connection for 
depression.  


ORDER

New and material evidence having been submitted, the appeal 
to reopen a claim for service connection for depression is 
granted.


REMAND

The joint motion for remand granted by the Court notes that a 
September 1997 VA neurologic examination was inadequate in 
that it contained no findings as to whether the service-
connected lumbosacral strain caused any weakened movement, 
excess fatigability or incoordination.  It is also stated 
that the examination did not note whether there was muscle 
spasm on extreme forward bending.  The joint motion for 
remand further noted that the September 1997 VA examination 
did not include findings as to whether pain due to the 
lumbosacral strain significantly limited the functional 
ability of the affected areas of the back during flare-ups.

The joint motion for remand also noted that VA breached its 
duty to assist when it did not obtain the veteran's Social 
Security Administration disability benefits records.

Since the claim for service connection for depression is 
reopened, this claim must be remanded to the RO for de novo 
consideration.  There is a duty to assist the veteran in 
providing him with a VA psychiatric examination in order to 
determine the nature and etiology of his psychiatric 
disability.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  

The Board also notes that the record contains newly submitted 
private medical evidence relevant to the veteran's back and 
psychiatric claims that must be considered by the RO.

In light of the foregoing, this case is hereby REMANDED to 
the agency of original jurisdiction for the following action:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected low back disability 
and hemorrhoids since December 1992, and 
for psychiatric impairment since service.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  If the RO is unable 
to obtain any identified records the RO 
must identify to the veteran which 
records were unobtainable, the RO must 
describe to the veteran the efforts which 
were made in the attempt to obtain those 
records, and the RO must describe any 
further action to be taken by VA with 
respect to the claims.  Copies of all 
correspondence to the veteran must be 
sent to the veteran's representative.  

2.  The RO should contact the Social 
Security Administration to obtain a copy 
of the Social Security Administration 
disability benefits award decision and a 
copy of all medical records upon which 
the award was based.

3.  Thereafter, the veteran should be 
afforded a VA examination by a board 
certified orthopedist, if available, and 
by a board certified neurologist, if 
available, to determine the current 
severity of his service-connected 
lumbosacral strain.  The examiners should 
indicate which symptoms are due to the 
veteran's service-connected lumbosacral 
strain and which symptoms are due to 
other non service-connected back 
disability.  All indicated studies, 
including X-rays and range of motion 
studies in degrees of excursion, should 
be performed, and all findings should be 
set forth in detail.  The claims file 
must be made available to and reviewed by 
each examiner prior to the requested 
examination.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  Each physician should be 
requested to identify any objective 
evidence of pain and all functional loss 
due to pain.  Each examiner should 
specifically indicate the range of motion 
performed without pain and the range of 
motion accompanied by pain.  Each 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups, and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  The examiners 
should also provide opinions concerning 
the impact of the service-connected 
lumbosacral strain disability on the 
veteran's ability to work.  The rationale 
for all opinions expressed should be 
explained.  

4.  The RO should schedule the veteran 
for a VA examination by a psychiatrist to 
determine the nature and etiology of all 
currently present acquired psychiatric 
disorders.  The claims folder must be 
made available to the examiner for review 
prior to the examination.  The 
diagnosis(es) should be in accordance 
with the American Psychiatric 
Association's, Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition 
(1994).  The examiner should express an 
opinion as to whether any psychiatric 
disability found is as likely as not 
related to the veteran's military 
service.  The examiner should provide 
reasons and bases for all opinions 
expressed and comment on any medical 
evidence of record which supports or 
which is contrary to his opinion.

5.  The veteran should be afforded a VA 
examination of the rectum and anus to 
determine the current nature and severity 
of the service-connected hemorrhoids.  
All indicated tests and studies should be 
performed.

6.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examinations comply fully with the 
above instructions, and if they are not, 
the RO should take corrective action.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

7.  The RO must notify the veteran and 
his representative of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary that 
is necessary to substantiate his claims.  
The RO must indicate which portion of 
that information and evidence, if any, is 
to be provided by the veteran and which 
portion, if any, by VA.

8.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

9.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the claim for an increased 
rating for lumbosacral strain.  In 
readjudicating this claim, the RO should 
consider application of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain on 
movement of a joint.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The RO 
should also consider whether the case 
should be forwarded to the Director of 
the VA Compensation and Pension Service 
for extra-schedular consideration, and 
explain why the next higher evaluation is 
not warranted.   

10.  The RO should adjudicate the issue 
of entitlement to service connection for 
depression on a de novo basis with 
consideration of all the evidence 
received since the November 1998 
statement of the case, including the 
newly submitted private medical records.

11.  Then the RO should readjudicate the 
issue of entitlement to a total rating 
based on individual unemployability due 
to service-connected disabilities.

12.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
given the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals




 



